FILED
                              NOT FOR PUBLICATION                             JUN 04 2010

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



 BERTHA QUINTERO,                                  No. 08-71750

                Petitioner,                        Agency No. A079-532-852

   v.
                                                   MEMORANDUM *
 ERIC H. HOLDER, Jr., Attorney General,

                Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                               Submitted May 25, 2010 **
                                San Francisco, California

Before: CANBY, THOMAS and W. FLETCHER, Circuit Judges.

        Bertha Quintero, a native and citizen of Mexico, petitions pro se for review of

the Board of Immigration Appeals' (“BIA”) order denying her motion to




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
reopen/reconsider her removal proceedings. Our jurisdiction is governed by 8

U.S.C. § 1252. We deny in part and dismiss in part the petition for review.

         If we construe Quintero’s motion as a motion to reopen, the BIA did not

abuse its discretion in denying the motion where the new evidence she presented

with the motion did not support prima facie eligibility for cancellation of removal.

See Fernandez v. Gonzales, 439 F.3d 592, 600 (9th Cir.2006).

         Even if we construed the motion as a motion to reconsider, the BIA was

within its discretion in denying Quientero’s motion where the motion failed to

identify any error of fact or law in the BIA's prior decision affirming the

immigration judge's order denying cancellation of removal. See 8 C.F.R. §

1003.2(b)(1); Socop-Gonzalez v. INS, 272 F.3d 1176, 1180 n. 2 (9th Cir. 2001) (en

banc).

         To the extent Quintero challenges the BIA's February 5, 2008 order, we lack

jurisdiction because this petition for review is not timely as to that order. See 8

U.S.C. § 1252(b)(1); see Singh v. INS, 315 F.3d 1186, 1188 (9th Cir. 2003).

         PETITION FOR REVIEW DENIED in part; DISMISSED in part.